Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 17 are allowable since the current prior arts on record, Voss et al (US 2011/0168311 A1) and Zhu et al (US 2018/0244111 A1), fails to properly disclose or suggest the axial grooves extend across the entire axial width of the first land portion so that both ends of each axial groove are opened on both sides in the tire axial direction of the first land portion, said sipe and the axial grooves have different depths measured from a radially outer surface of the first land portion, wherein the radially inner portion is a constant-width part extending radially inwardly while keeping the groove width constant defining a maximum groove width, wherein said each of the axial grooves is curved in an arc shape in its top view and crossed by said sipe at substantially a right angle, and said sipe has a length more than 1.0 times and not more than 1.5 times said maximum groove width of the constant-width part of the radially inner portion, wherein the first land portion is provided with neither grooves nor sipes other than said each of the axial grooves and said sipes. Claims 2, 9-10, 12, 14-16, 18, and 20-27 are dependent on either claim 17  or claim 1 and hence are allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743